DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 17, 2021 is acknowledged.

Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 17, 2021.

Information Disclosure Statement
The IDS forms filed on September 5, 2019 and May 17, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 9, the claim recites inclusion of “a hydro-generator fluidly coupled to the inlet fluid channel”, which is neither enabled by the originally filed disclosure, nor seems to make logical sense.  As discussed in paragraph [0029] of the specification, the “hydro-generator 32” is “operably coupled to the impeller 18”; and while there is an adequate description of the impeller being fluidly coupled to the inlet fluid channel, there is no discussion whatsoever about a fluid coupling of the hydro-generator to the inlet fluid channel (other than a broad statement to that effect in paragraph [0006], which does not explain what element or elements facilitate such a “fluidly coupled” arrangement, as claimed).  How is the hydro-generator fluidly coupled to the inlet fluid channel?  Better yet, why would the hydro-generator be fluidly coupled to the fluid .

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh, US Patent Application Publication No. 2008/0282465.
	As to claim 1, Shieh shows a showerhead (see Figs. 1-4) comprising: an inlet fluid channel (as defined through 30) having a longitudinal axis (centrally through the inlet fluid channel of 30; see Figs. 3 and 4); a flow adaptor (20) fluidly coupled to the inlet fluid channel; an impeller (50) fluidly coupled to the flow adaptor and including a plurality of ribs (52); and an outer body (40) coupled for rotation with the impeller and including a plurality of first outlets (41 and the outlets defined on each of 42; see Fig. 1); wherein the outer body is rotatably supported such that the first outlets rotate about the longitudinal axis of the inlet fluid channel (see paragraphs [0024]-[0025]).
	As to claim 2, Shieh shows and/or describes the impeller including a plurality of second outlets (53; see the last sentence in paragraph [0021], which explains that gap elements can be provided on some of the impeller ribs 52, which together constitutes a plurality of second outlets defined on the impeller).

	As to claim 4, Shieh shows the outer body including a plurality of radially extruding arms (radially extending arms leading out to 42; see Figs. 1 and 2).
	As to claim 7, the flow adaptor (20) of Shieh is configured to input rotary motion to water about the longitudinal axis (by virtue of the holes at 23 and 24, water flows into region 21, which rotates the impeller and causes water within region 21 to rotate also, and thus the flow adaptor is configured to input rotary motion to water about the longitudinal axis).

10.	Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al., US Patent Application Publication No. 2010/0230512.
	As to claim 1, Sato shows a showerhead (see Figs. 9-10B) comprising: an inlet fluid channel (108, 109) having a longitudinal axis (C2); a flow adaptor (101) fluidly coupled to the inlet fluid channel; an impeller (120) fluidly coupled to the flow adaptor and including a plurality of ribs (122); and an outer body (40) coupled for rotation with the impeller and including a plurality of first outlets (45); wherein the outer body is rotatably supported such that the first outlets rotate about the longitudinal axis of the inlet fluid channel (see paragraphs [0073]-[0074]).
	As to claim 2, Sato shows the impeller including a plurality of second outlets (as defined by 23).

	As to claim 6, the inlet fluid channel of Sato is coupled to a ball and socket connection (as shown in Fig. 5, when the device of Figs. 9-10B is fully assembled for use as a shower device, the inlet fluid channel would be coupled to a ball and socket connection).
	As to claim 7, the flow adaptor (101) of Sato is configured to input rotary motion to water about the longitudinal axis (by virtue of water entering “rotation chamber 103”, which is defined by the flow adaptor, the water rotates the impeller and causes water within 103 to rotate also, and thus the flow adaptor is configured to input rotary motion to water about the longitudinal axis).

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kajuch et al., US Patent Application Publication No. 2019/0351436.
	As to claim 1, Kajuch shows a showerhead (see Figs. 1-5) comprising: an inlet fluid channel (as defined through 18; see Fig. 2) having a longitudinal axis (A; see Fig. 2); a flow adaptor (26) fluidly coupled to the inlet fluid channel; an impeller (as defined by 12b) fluidly coupled to the flow adaptor and including a plurality of ribs (12b); and an outer body (outer face of 12) coupled for rotation with the impeller and including a plurality of first outlets (12c); 
	As to claim 6, the inlet fluid channel of Kajuch is coupled to a ball and socket connection (18, 22; see Fig. 2 and paragraph [0043]).
	As to claim 7, the flow adaptor of Kajuch is configured to input rotary motion (via passageways 26d) to water about the longitudinal axis (see paragraph [0045], and note: by virtue of the tangential passageways at 26d defined by the flow adaptor, water flows into the region of the impeller in a rotating manner, which facilitates rotation of the impeller, thus further causing water within that region to rotate, and thus the flow adaptor is configured to input rotary motion to water about the longitudinal axis).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 9-16 and 18 are rejected, as well as the claims are enabled (see paragraph 7 above), under 35 U.S.C. 103 as being unpatentable over Shieh, in view of Tsai, US Patent Application Publication No. 2014/0268650.
	As to claim 9, Shieh shows a showerhead (see Figs. 1-4) comprising: an inlet fluid channel (as defined through 30) having a longitudinal axis (centrally through the inlet fluid channel of 30; see Figs. 3 and 4); an impeller (50) fluidly coupled to the inlet fluid channel and including a plurality of ribs (52); and an outer body (40) fluidly coupled to the inlet fluid channel 
	Tsai shows a showerhead (see Figs. 1-10) having an inlet fluid channel (through 9); and an impeller (4) fluidly coupled to the inlet fluid channel, and Tsai also teaches inclusion of a hydro-generator (6) coupled to the impeller.  Inclusion of the hydro-generator allows for the showerhead to produce electricity from rotation of the impeller, which thus allows the showerhead to include a plurality of lights (64) located on a bottom surface of an outer body of the showerhead which are powered by the hydro-generator, whereby the lights can indicate a temperature of water flowing through the showerhead, thus improving functionality of the showerhead without consumption of extra electric power (see paragraph [0035]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the showerhead of Shieh to include a hydro-generator coupled to the impeller, as taught by Tsai, thereby providing a power source for a plurality of lights to be mounted on a bottom surface of the outer body which can indicate a temperature of water flowing through the showerhead, thus improving functionality of the showerhead without consumption of extra electric power.
	As to claim 10, Shieh also shows a flow adaptor (20) fluidly coupled to the inlet fluid channel.
	As to claim 11, the flow adaptor (20) of Shieh is configured to input rotary motion to water about the longitudinal axis (by virtue of the holes at 23 and 24, water flows into region 21, 
	As to claim 12, in modified Shieh, the hydro-generator, as taught by Tsai, is operably coupled to the impeller (see Fig. 8 of Tsai).
	As to claim 13, modified Shieh also includes a plurality of lights (64) operably coupled to the hydro-generator (see Fig. 8 of Tsai).
	As to claim 14, in modified Shieh, the lights would be located on a bottom surface of the outer body (as would logically follow, since the lights are on a bottom surface of an outer body of Tsai (centrally of a bottom surface region of Tsai, as shown in Fig. 10), and the lights would need to be on a bottom surface of the outer body of Shieh, so that a user being sprayed with water beneath the outer body can see the lights.
	As to claim 15, Shieh shows and/or describes the impeller including a plurality of second outlets (53; see the last sentence in paragraph [0021] of Shieh, which explains that gap elements can be provided on some of the impeller ribs 52, which together constitutes a plurality of second outlets defined on the impeller).
	As to claim 16, since the impeller of Shieh rotates about the longitudinal axis of the inlet fluid channel, then the second outlets, as applied to claim 15 above, will rotate about the longitudinal axis as well.
	As to claim 18, Shieh shows the outer body including a plurality of radially extruding arms (radially extending arms leading out to 42; see Figs. 1 and 2).

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kajuch et al., in view of Leutheuser, USPN 4,068,801.
Kajuch shows all of the recited limitations as set forth in claim 7, however the passageway(s) of the flow adaptor of Kajuch are not shown or described as being helical.
	It should first be noted that Applicant’s specification does not disclose criticality with respect to the passageway(s) as being “helical”, as opposed to being angled in any other known manner (see specification paragraph [0024]), and it should also be noted that the passageway(s) (26d) shown by Kajuch are angled in a tangential manner (see paragraph [0045] of Kajuch) so as to provide the rotary motion to the water for inducing rotation of the impeller.  Leutheuser shows embodiments of a showerhead device (see Figs. 6-12), each of which includes an impeller element (38), and Leutheuser teaches equivalency of using either one or more helical passageways (54; see Figs. 10-12) or one or more tangentially directed passageways (49; see Figs 6-7) so as to provide rotary motion to water for inducing rotation of the impeller (see column 4, lines 27-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the tangentially directed passageway(s) shown by Kajuch with one or more helical passageways, as taught by Leutheuser, since Leutheuser teaches that it was known in the art for helical passageways to equivalently provide rotary motion to water directed towards an impeller in a showerhead to induce rotation of the impeller, as compared to tangentially directed passageways.

Allowable Subject Matter
16.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN W GORMAN/Primary Examiner, Art Unit 3752